Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, 9-12, 56-in part, and 57-in part, are drawn to an antibody which specifically binds to guanylyl cyclase C (GUCY2c), wherein the antibody comprises: a). a heavy chain variable (VH) region comprising a VH complementarity determining region one (VH CDR1), a VH complementarity determining region two (VH CDR2), and a VH complementarity determining region three (VH CDR3) of the VH sequence shown in SEQ ID NO: 11, 19, 26, 33, 41, 48, 52, 57, 60, 62, 64, 65, 67, 69, 71, or 73; and/or b). a light chain variable (VL) region comprising a VL complementarity determining region one (VL CDR1), a VL complementarity determining region two (VL CDR2), and a VL complementarity determining region three (VL CDR3) of the VL sequence shown in SEQ ID NO: 92, 100, 104, 106, 112, 119, 125, 129, 134, 136, 137, 138, 140, 143, 145, 147, 150, 152, 156, 158,160, 162, 166, 170, 171, 172, 173, 174, or 175, classified in A61K 39.
II. Claims 19, 20, 24, 25, 29, 32, 38-44, 47, 53-55, 56-in part, and 57-in part, 59, 60, 86, 88 are drawn to a bispecific antibody that specifically binds to GUCY2c and CD3, wherein the bispecific antibody comprises a first polypeptide chain and a second polypeptide chain, classified in A61K 47/6879.
s 64, 87 and 89, are drawn to a method of treating a GUCY2c associated disorder in a patient in need thereof, comprising administering to the patient the antibody of claim 1, the bispecific antibody of claim 20, or a pharmaceutical composition comprising such antibody or bispecific antibody; or a method for treating a cancer in a subject comprising administering to the subject a combination therapy which comprises the composition of claim 86; or a method for treating a cancer in a subject comprising administering to the subject a combination therapy which comprises the composition of claim 88, classified in C07K 16/2809.

Claims 74-76 and 80 link(s) inventions I and II.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 74-76 and 80.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of invention I can be used to quantify GUCY2c protein, or detect the GUCY2c protein.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of invention I can be used to quantify CD3 and/or GUCY2c protein, or detect the CD3 and/or GUCY2c protein.
Inventions I and II are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the have a materially different design, mode of operation, function and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their
different classification;
(b)    the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to
another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In the instant application, distinct group would require a search in distinct CPC field, as indicated above, along with a unique text and/or structure, sequence search. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Species Elections
This application contains claims directed to more than one species of the generic invention. The species are patentably distinct from each other. MPEP 806.04(f). 
To fulfill the species election requirement, applicants are required to elect from the below:
If Group I is elected, the following specie election is required: 
a GUCY2c antibody comprising a specific combination of HCDRs: 1-2-3 and LCDRs:1-2-3, e.g. a specific combination of claim 1, such as SEQ ID NOs:11 + 93, or a specific combination of claim 2, such as SEQ ID NOs:12-13-14 and SEQ ID NOs: 93-7-95; and
a specific epitope on GUCY2c extracellular domain, i.e. the epitope comprises R73, or S74, or S75 of SEQ ID NO:406, or other species of claim 12.

If Group II is elected, the following specie election is required: 
a GUCY2c/CD3 bispecific antibody comprising a specific combination of GUCY2c LCDRs: 1-2-3, GUCY2c HCDRs: 1-2-3, CD3 LCDRs: 1-2-3  and CD3 HCDRs:1-2-3, e.g. a specific combination of claim 38, such as SEQ ID NOs:92 + 1 + 76 + 11, or a specific combination of claim 39, such as SEQ ID NOs:(93-78-95) + (2-3-4) + (77-78-79) + (12-13-14); and
a specific epitope on GUCY2c extracellular domain, i.e. the epitope comprises R73, or S74, or S75 of SEQ ID NO: 406, or other species of claim 47.

If Group III is elected, the following specie election is required: 
a GUCY2c antibody comprising a specific combination of HCDRs: 1-2-3 and LCDRs:1-2-3, e.g. a specific combination of claim 1, such as SEQ ID NOs:11 + 93, or a specific combination of claim 2, such as SEQ ID NOs:12-13-14 and SEQ ID NOs: 93-7-95; and a specific epitope on GUCY2c extracellular 
 or
a GUCY2c/CD3 bispecific antibody comprising a specific combination of GUCY2c LCDRs: 1-2-3, GUCY2c HCDRs: 1-2-3, CD3 LCDRs: 1-2-3  and CD3 HCDRs:1-2-3, e.g. a specific combination of claim 38, such as SEQ ID NOs:92 + 1 + 76 + 11, or a specific combination of claim 39, such as SEQ ID NOs:(93-78-95) + (2-3-4) + (77-78-79) + (12-13-14); and a specific epitope on GUCY2c extracellular domain, i.e. the epitope comprises R73, or S74, or S75 of SEQ ID NO: 406, or other species of claim 47.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1, 2, 3, 4, 11, 12, 19, 20, 38-42, 47, 64, 74-76, 80, and 86-89 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groups of patentably indistinct species require a different field of search (e.g., search different classes/subclasses) or electronic resources, or employing different search strategies or search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642